Citation Nr: 0412317	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  00-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of acne rated as noncompensable prior to 
August 27, 1999.

2.  Evaluation of acne rated as 10 percent disabling from 
August 27, 1999.

3.  Evaluation of deviated nasal septum, status post nasal 
fracture with sinusitis and allergic rhinitis, status post 
septorhinoplasty, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had more than 20 years of active service, after 
which he retired in November 1997.  

The issues of an effective date prior to August 27, 1999 for 
a compensable evaluation for acne was brought before the 
Board of Veterans' Appeals (Board) following May 1998 and 
March 2000 rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The May 1998 
rating decision granted service connection for it and 
assigned it a noncompensable rating effective from December 
1997.  The March 2000 rating decision granted an increased 
rating for acne, effective from August 27, 1999.  

The issue of the evaluation of deviated nasal septum, status 
post nasal fracture with sinusitis and allergic rhinitis, 
status post septorhinoplasty comes before the Board on appeal 
from a May 1998 rating determination of the Waco, Texas VARO.

The issue of the evaluation of deviated nasal septum, status 
post nasal fracture with sinusitis and allergic rhinitis, 
status post septorhinoplasty is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.  




FINDINGS OF FACT

1.  A notice of disagreement was received from the veteran in 
February 1999 concerning the RO's May 1998 decision denying 
an initial compensable rating for acne.

2. The veteran has extensive acne lesions.


CONCLUSIONS OF LAW

1.  The veteran timely appealed the May 1998 RO decision that 
denied an initial compensable evaluation for acne.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2003).

2.  The criteria for a 30 percent rating for acne prior to 
August 27, 1999 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 
(2002).

3.  Acne is no more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, 
Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran at the time of the 
October 1999 VA examination reported that he was not 
receiving current treatment.  The hearing officer in August 
2000 asked him why he felt an effective date prior to August 
27, 1999 was warranted.  The RO in the August 2000 statement 
of the case provided the veteran effective date law and told 
him he could submit additional information.  

In a June 2001 VCAA letter, the veteran was advised what the 
evidence must show to establish entitlement, what information 
or evidence VA needs from him, what he could do to help with 
his claim, when and where to send information or evidence, 
what VA's duty to assist him in obtaining evidence was, what 
had been done to help with his claim, and what to do if he 
had questions or needed assistance.  He was told to send 
information or evidence by May 2001, and that if he did not, 
VA would decide his claim based on evidence it had received 
and any VA examinations or medical opinions.  He was advised 
that if the information was received within one year of the 
date of the letter, he might be able to be paid from the date 
VA received his claim, and that if it was not received within 
one year from the date of the letter, and VA decided he was 
entitled to benefits, VA could only pay him from the date it 
received the evidence.  An August 2002 rating decision 
followed that notice and constitutes an amended initial 
rating.

In an August 2002 supplemental statement of the case, the RO 
advised him of the provisions of 38 C.F.R. § 3.159 (2003) and 
told him he could submit additional information.  The veteran 
was notified of evidence and information needed to 
substantiate and complete his claim and who had what duties 
in the October 2003 VCAA letter to him.  

An October 2003 VCAA letter advised him that VA was working 
on his appeal, what to do if he had any other evidence which 
might support his claim, where he should send evidence, what 
evidence VA had, what evidence VA was responsible for 
obtaining, what evidence VA would make reasonable attempts to 
obtain on his behalf, and that it was his responsibility to 
ensure that VA had received all requested records that are 
not in the possession of a federal department or agency.  The 
letter advised him that evidence to substantiate his claim 
for an earlier effective date for a compensable rating for 
his service-connected acne would be evidence to show 
entitlement arose prior to August 27, 1999.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports have been obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.  

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Jurisdiction

The veteran argues that an earlier effective date for a 
compensable rating is warranted, and that a higher evaluation 
is warranted.  

The veteran filed an original claim for VA compensation for 
acne in October 1997.  

In May 1998, the RO denied an initial compensable rating for 
acne.  It notified the veteran of its decision and of his 
right to appeal it within one year thereof at that time.  

The veteran argues through his representative, in a document 
received on August 27, 1999, and in his own May 1990 
statement, that his request received by VA in February 1999 
for a hearing constitutes a timely notice of disagreement 
with the May 1998 rating decision denying an initial 
compensable rating for acne from December 1997.  In the 
February 1999 communication, the veteran stated that in a May 
1998 letter, VA had granted service connection for acne with 
an evaluation of 0 percent.  He further stated that he was 
requesting a hearing to present testimony on his behalf as it 
pertains to his claim for service connected disability for 
acne.  

The RO decided that the August 27, 1999 communication from 
the representative was a claim for increase, and the RO 
granted the veteran an increased rating effective from the 
August 27, 1999 date the representative's communication was 
received. 

A written communication expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result will constitute a notice of 
disagreement.  38 C.F.R. § 20.201.  The claimant has one year 
from the date the RO mails notice of the rating decision to 
him to file a notice of disagreement to initiate the appeal 
process.  Otherwise, that determination becomes final.  
38 C.F.R. § 20.302.  Although special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201.  

The Board concludes that the veteran's February 1999 
communication under the circumstances which are present does 
meet the definition of a notice of disagreement.  It can 
reasonably be construed as disagreeing with the May 1998 
rating decision and indicating a desire for appellate review.  
It was the next piece of correspondence concerning acne 
compensation which was received from the veteran after he was 
sent notice of the rating decision.  The fact that it 
mentioned the May 1998 rating decision which granted a 
noncompensable rating for acne and was a hearing request 
concerning acne compensation and was the next piece of 
correspondence concerning acne compensation received from the 
veteran following the May 1998 rating decision persuades the 
Board that it is a notice of disagreement with the 
noncompensable rating.  It is reasonable to construe his 
communication as dissatisfaction with the determination that 
his acne was noncompensable and as a desire to contest the 
result.  

Since the February 1999 notice of disagreement was filed 
within one year of the May 1998 rating decision, it was 
timely.  Consequently, the veteran's original claim remains 
open and the May 1998 decision is not final per 38 U.S.C.A. § 
7105 (West 2002).

Compensation for acne

Since the original claim is open, the matter before the Board 
is the appropriate rating or ratings during the course of the 
claim.  The Board notes that the RO has awarded a 
noncompensable rating from December 1997, and a 10 percent 
rating effective from August 27, 1999.  

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The Board is aware that during the pendency of this appeal, 
changes were made in August 2002 to the Schedule for Rating 
Disabilities for skin disorders, as set forth in 38 C.F.R. § 
4.118 (2003).  Pursuant to Supreme Court and Federal Circuit 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the old rating criteria, there is no specific 
diagnostic code for acne vulgaris and that condition is 
rated, by analogy, under the criteria for evaluating eczema.  
See 38 C.F.R. § 4.20 (2001).  

38 C.F.R. § 4.118, Diagnostic Code 7806 (2002) provides:  
Eczema:
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant, 50 percent.
With exudation or itching constant, extensive lesions, or 
marked disfigurement, 30 percent.
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, 10 percent.

On service retirement examination in September 1997, clinical 
evaluation revealed comedones, papules, and cysts on the 
veteran's back and chest.  

On VA examination in October 1999, physical examination of 
the veteran's upper back showed active reddish erythematous 
small lesions about 16 in number, which were small bump-like 
lesions or pimples, around 1 centimeters with large scar of 3 
cm, with keloid formation.  There were about 100 discolored 
light skin scars which were nonadherent and superficial.  
They were acne lesion scars and caused a lightness of the 
skin in those areas giving a mottling appearance.  Similar 
lesions were present in the front of the chest.  The veteran 
had a scar with keloid formation, about 3 cm, on his left 
upper back.  There were about three active, less than 1 
centimeters and there were hypopigmented scars superficial 
areas, about 20 in number, on the front of the chest.  The 
active lesions were erythematous and tender but the scars 
were not.  The diagnosis was chronic acne, affecting the 
upper chest and upper back, with multiple small scars, with 
mottling of the skin, with keloid formation about 3 cm in the 
left upper back.  A few lesions were active acne in the upper 
back and front of the chest.  

At the time of the veteran's August 2000 hearing, the veteran 
testified that the acne on his back was a third down from 
shoulder to shoulder.  He was affected on his chest over what 
he called the breast plate area.  The Board accepts this 
testimony about his acne.  The November 2002 VA examiner took 
photographs of the veteran instead of writing out the 
locations and measurements of the lesions.

The veteran's lesions, in the Board's judgment, are wide and 
have considerable extent.  The size, number, and distribution 
of the lesions supports the conclusion that the veteran has 
extensive lesions.  Accordingly, the criteria for a 30 
percent rating under old Diagnostic Code 7806 are met.  The 
criteria are in the disjunctive.  Only extensive lesions need 
be shown for a 30 percent rating.  See Zang v. Brown, 8 
Vet.App. 246, 252-53 (1995).

One basis for a 50 percent rating under old Diagnostic Code 
7806 is ulceration.  The Board notes that service medical 
records do not report ulceration, and that the service 
discharge examination reports comedones, papules, and cysts 
and that it does not report ulceration.  The Board further 
notes that the October 1999 VA examination report states that 
ulceration of the skin was not present, and that the November 
2002 VA examination report indicates that there was 
ulceration or breakdown.  

Proving ulceration requires proving the formation or 
development of an ulcer, or proving an ulcer.  Dorland's 
Illustrated Medical Dictionary (26th ed., 1985), p. 1418.  An 
ulcer is a local defect, or excavation, of the surface of an 
organ or tissue, which is produced by the sloughing of 
inflammatory necrotic tissue.  Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 1417.

It is not necessary to submit a treatment record to prove 
ulceration.  However, the fact that service medical records 
report clinical findings and do not report ulceration and the 
fact that the October 1999 VA examination report indicates 
that the veteran does not have ulceration is probative 
evidence indicating that he did not have ulceration as of the 
October 1999 VA examination.

Moreover, the fact that neither self treatment of an ulcer 
nor a worsening of the condition between October 1999 and 
November 2002 has been alleged, combined with the fact that 
the November 2002 VA examination report does not indicate 
where there has been ulceration on him or otherwise 
satisfactorily show ulceration is probative evidence that the 
veteran does not have ulceration.  The November 2002 VA 
examination report indicating that the veteran has ulceration 
or breakdown has less probative weight, on the matter of 
whether the veteran has ulceration, than the rest of the 
evidence combined.  The Board concludes that the veteran does 
not have ulceration.  

Another basis for a 50 percent rating under Diagnostic Code 
7806 is extensive exfoliation.  Extensive exfoliation is not 
shown in the September 1997 service retirement examination 
report or in the October 1999 or November 2002 VA examination 
report and the veteran mentioned other history, complaints, 
and symptoms at the time of his October 1999 and November 
2002 VA examinations and did not mention exfoliation in his 
history, complaints, or symptoms at that time.  Furthermore, 
the VA examiner in October 1999 described lesions in detail 
without indicating that exfoliation was present.  
Additionally, during the veteran's hearing at the RO in 
August 2002, he testified that he had scaling (Transcript at 
1-2) but he did not say that he had extensive scaling.  The 
silence of the record for extensive exfoliation in the 
presence of a number of other complaints, symptoms, and 
clinical findings is the most probative evidence and it 
indicates that extensive exfoliation is not present.  

Another basis for a 50 percent rating under old Diagnostic 
Code 7806 is extensive crusting.  The Board accepts the 
veteran's October 1999 statement on VA examination that his 
acne was presently causing him to have some bleeding sites, 
drainage, and redness, and that at the time of his hearing in 
August 2002, the veteran reported that some of his lesions 
were hard.  The fact that he did not indicate that he had 
extensive crusting is probative evidence that he does not.  
Additionally, the October 1999 VA examination report states 
that the veteran's upper back had about 16 active reddish 
erythematous small lesions or pimples around one centimeter, 
and that similar lesions were present in the front of his 
chest.  The fact it provides this detailed description of the 
lesions without indicating that there was crusting is 
probative evidence indicating that extensive crusting is not 
present.  

Another basis for a 50 percent rating under old Diagnostic 
Code 7806 is exceptionally repugnant lesions.  The veteran 
indicated at the time of the October 1999 VA examination that 
the mottling of his skin was disfigurement, and the examiner 
agreed that the area which would be covered by a shirt is 
disfiguring.  The veteran in May 2000 indicated that he had 
marked disfigurement due to acne.  During the veteran's 
hearing in August 2000, he testified that he felt his 
scarring was very unsightly.  He reported an incident from 
two years before when he went swimming with his 5 year old 
daughter and a lady made a remark about how people with 
diseases should not be in the pool.  The examiner in November 
2002 indicated that disfigurement was present.  

The Board concludes that veteran's lesions are not 
exceptionally repugnant.  There are accounts of record of the 
veteran having been to the pool with his 5 year old daughter, 
and of a remark from a lady at the pool, and of his having 
been clinically examined by service and VA health care 
providers.  The reactions to the lesions which have been 
reported are probative evidence indicating that the lesions 
are not exceptionally repugnant.

Diagnostic Code 7828, which is new, has a highest rating of 
30 percent, and the veteran is already entitled to a 30 
percent rating under old Diagnostic Code 7806.  

It is permissible to rate acne under new Diagnostic Code 7801 
in light of the note to Diagnostic Code 7828.  

New diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  Note (1):  Scars 
in widely separated areas such as on anterior and posterior 
surfaces of trunk will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  

The October 1999 VA examination report indicates that the 
veteran has one scar with keloid formation in his left upper 
back, and that it is about 3 centimeters, and that other 
scars are not elevated or depressed.  It states under its 
limitation of function by scar heading that he cannot go 
anyplace where he has to take his shirt off and that 
otherwise, there are no other limitations.  The November 2002 
VA examination report indicates that the veteran has 
adherence and elevation or depression of scar and that there 
is no limitation of function by scar.  The reports show that 
the veteran does not have deep scars exceeding 12 square 
inches or 77 square centimeters and that they do not limit 
motion.

The Board has reviewed the rating schedules and can find no 
other Diagnostic Code which is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Next, preliminary review of the record reveals that in the 
February 2003 supplemental statement of the case, the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board notes that marked interference is not alleged or 
shown, and that there have been no recent hospitalizations 
due to the disability at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question. VAOPGCPREC. 6- 96 (1996).


ORDER

Entitlement to a continuous 30 percent rating for acne is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for acne 
is denied.


REMAND

Concerning the evaluation of deviated nasal septum, status 
post nasal fracture with sinusitis and allergic rhinitis, 
status post septorhinoplasty, the Board notes that evidence 
of record does not indicate whether the veteran has polyps.  
Under 38 C.F.R. § 4.96(a), a 30 percent rating is warranted 
when there is allergic rhinitis with polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (2003).  

It is unclear how much nasal passage obstruction the veteran 
has.  With 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, a 10 percent 
rating is warranted under 38 C.F.R. §§ 4.97, Diagnostic Code 
6502.

One or two incapacitating episodes per year of sinusitis 
requiring prolonged (last four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 10 percent rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (last four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting

The examination which is of record is not adequate to rate 
sinusitis.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  A VA nose and sinus examination 
should be conducted.  The examiner should 
examine the veteran and answer the 
following questions in relation to the 
veteran's service-connected deviated 
nasal septum, status post nasal fracture 
with sinusitis and allergic rhinitis, 
status post septorhinoplasty:  
a)  Does the veteran have nasal polyps?  
b)  Does the veteran have greater than 50 
percent obstruction of nasal passage on 
both sides?  
c)  Does the veteran have complete 
obstruction on either side?  

2.  If the veteran has or can obtain relevant 
evidence, that evidence must be submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



